office_of_chief_counsel number release date department of the treasury internal_revenue_service washington d c date cc pa cbs b01 sbwatson gl-129111-00 uil memorandum for associate area_counsel sb_se las vegas office attn wendy harris from alan c levine chief branch1 cc pa cbs b01 subject cdp procedures- hearings by mail you have asked for our review and comments with respect to a form hello letter that las vegas appeais intends to use in collection_due_process cdp cases in which only frivolous or constitutional arguments are raised you have indicated that the proposed letter will state that appeals no longer plans to offer face-to-face or telephone cdp conferences to taxpayers who indicate in their request for a cdp hearing that they are raising only frivolous or constitutional arguments to the proposed collection action las vegas appeals plans to send the form letter advising the taxpayers that unless they raise a relevant issue with days from the date of the hello letter the appeals officer will issue a notice_of_determination sustaining the proposed collection action view that the cdp hearing envisioned by this letter does not satisfy the statutory requirements of r c sec_6330 for the reasons set forth below it is our the form hello letter copy attached invites the taxpayer to present additional information that would be relevant to an issue upon which appeals can grant relief the letter states that if no further information is received the cdp hearing will consist of a review of the taxpayer’s correspondence and other information in appeals’ possession nowhere does the letter offer the taxpayer a face-to-face cdp hearing on relevant issues nor does it offer the taxpayer the alternative of a telephone conference sec_6330 provides that if a taxpayer timely requests a cdp hearing appeals must hold the hearing but neither the statute nor the treasury regulations explicitly define what a cdp hearing is however it was the consensus of the service in interpreting the statute and drafting the regulations that congress meant for cdp hearings to be held in appeals’ normal informal manner traditionally held hearings in person by telephone or by correspondence appeals has gl-129111-00 -2 ata meeting with the department of justice appeals and chief_counsel it was decided that appeals would strive to grant at a minimum face-to-face conferences to all requesting taxpayers conferences by other means such as by telephone or correspondence are also acceptable provided the taxpayer has consented to this procedure has been offered the opportunity for a face-to-face conference and the basis for this type of conference is documented in the file konkel v commissioner aftr2d m d fla is instructive in konkel a taxpayer who explicitly stated that he wanted all communication with appeals regarding his cdp hearing to be by correspondence argued in his district_court complaint that he did not receive a face-to-face hearing at the suggestion of a magistrate judge during the course of the proceedings appeals offered the taxpayer a face-to-face hearing but the taxpayer did not respond the court granted the government’s motion for summary_judgment more importantly a taxpayer is entitled to a cdp hearing even if he will raise only frivolous or constitutional arguments because the appeals officer must cover the statutory requirements of sec_6330 and c of verification and balancing sec_6330 requires an appeals officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedures have been met sec_6330 requires the appeals officer to balance the need efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary in order to create an adequate record for the court appeals should grant face-to-face cdp hearings to taxpayers who request them the appeals officer should inquire whether the taxpayer has any collection alternatives or other relevant issues the word relevant is the key sec_6330 permits the taxpayer to raise any relevant issues relating to the unpaid tax or the proposed levy this could include spousal defenses collection alternatives and challenges to the appropriateness of the collection actions frivolous arguments and worn constitutional arguments are not relevant issues in our view the appeals officer can conclude the cdp hearing if the taxpayer has no relevant issues to raise the appeals officer is not required to spend much time beyond the minimum outlined here we appreciate the need to expedite these cases and to conserve both administrative and judicial time and resources we suggest that appeals officers make use of the recent case of pierson v commissioner t c no filed date in that case the tax_court held that the taxpayer had instituted or maintained his frivolous and groundless case primarily if not exclusively as a protest against the federal_income_tax while the court declined to impose the penalty provided by sec_6673 because the tax court’s jurisdiction in cdp matters has been relatively short the court citing 72_tc_1126 warned that it was providing fair warning to those taxpayers who in gl-129111-00 the future institute or maintain a lien or levy action primarily for delay or whose position in such proceeding is frivolous or groundless the court has stated emphatically that it will henceforth impose sanctions pursuant to sec_6673 in cdp cases therefore we encourage appeals officers to inform taxpayers of the pierson case at the cdp hearing they may want to provide taxpayers with a copy of the opinion accordingly appeals must offer an opportunity for a face-to-face hearing to all taxpayers regardless of what arguments they raise taxpayers may choose a telephone or correspondence alternative appeals should rely strongly on the pierson case and those cases that will undoubtedly follow pierson to impress on taxpayers the importance of raising relevant issues in a cdp hearing we have met with appeals headquarters about this issue and they concur with our opinion your local appeals_office should tailor their hello letters to incorporate the advice given in this memorandum if you have any questions please call susan watson pincite-3409 internal_revenue_service las vegas appeals_office w oakey blvd las vegas nv department of the treasury area las vegas appeals person to contact eee at a p o box a telephone nuutbers refer reply to ap wr sw lv df in re tax period s collection_due_process - levy gene _ j have received your case in which you filed’a request for a due process hearing with appeals the attachment to your request raises issues pertaining to the legal authority of the intemal revenue service such matters have previously been addressed by the courts and will not be addressed at your heari your tax_liabilities as assessed by the authority granted by congress to the intemal revene sorvice under internal_revenue_code irc sec_6020 are the rent of your failure to voluntarily file required income_tax returns or your submission of return_information which could not be used internal_revenue_service records reflect that you were issued statutory notices of deficiency providing you the opportunity to dispute the sec_6020 assessments or to petition the tax_court there is no evidence you responded to that opportunity i have reviewed all correspondence in your case file your correspondence does not present any argument upon which appeals may grant you relief if you have additional information which does present an atgument upon which appeals may grant you relict please submit it no later iii you may also submit proposals of collection alternatives in order to qualify for an installment agrceetuent or an offer_in_compromise you must first have properly filed all your federal_income_tax rou tetums and proposals no iater tt your retums and proposalé of coilection alternatives i will schedule your hearhig ue to date upon receipt of the aforementioned additional infermation or please subaut your additional information if none are received your hearing will consist of view of your correspondence and consideration of information in our possession therefore if i do not receive fron you - your additional information or your retums and your alternative collection proposals will have our determination_letter issucd sustaining the proposed collection action you can authorize an attomey cortified public accountant or person enrolled to practice before the internal_revenue_service to represent you your authorization should be made on form_2848 power_of_attorney and declaration of representative porm tax_information_authorization and declaration of representative or a similar document sincerely settlement officer tiation ete oni due oo a wemnh doom rrr
